Title: From Alexander Hamilton to John Adams, 1 August 1800
From: Hamilton, Alexander
To: Adams, John



New York August 1. 1800
Sir

It has been repeatedly mentioned to me that you have, on different occasions, asserted the existence of a British Faction in this Country, embracing a number of leading or influential characters of the Fœderal Party (as usually denominated) and that you have sometimes named me, at other times plainly alluded to me, as one of this description of persons: And I have likewise been assured that of late some of your warm adherents, for electioneering purposes, have employed a corresponding language.
I must, Sir, take it for granted, that you cannot have made such assertions or insinuations without being willing to avow them, and to assign the reasons to a party who may conceive himself injured by them. I therefore trust that you will not deem it improper that I apply directly to yourself, to ascertain from you, in reference to your own declarations, whether the information, I have received, has been correct or not, and if correct what are the grounds upon which you have founded the suggestion.
With respect   I have the honor to be   Sir   Your obedient servt.

Alexander Hamilton
John Adams EsqrPresident of The United States
 